internal_revenue_service uil no number release date legend cc dom fi p plr-110154-98 plr-110156-98 plr-110157-98 date sec_1 sec_2 sec_3 h m n p partnership w date rr date date date cc dom fi p 4-plr-110154-98 policy r state state statute trust hwi trust hwr trust trust x y z dear this is in response to the letter dated date rr and additional submissions on behalf of sec_1 sec_2 and sec_3 taxpayers requesting a ruling that the proposed transaction will satisfy the requirements of sec_101 of the internal_revenue_code and therefore will not affect the application of sec_101 to policy proceeds that taxpayers will receive pursuant to a life_insurance purchase agreement relating to a second-to-die policy facts trust hwi is an irrevocable_life_insurance_trust that was established by h and w husband and wife on date for the benefit of sec_1 sec_2 and sec_3 their children their grandchildren and other issue sec_1 and sec_2 are the trustees of trust hwi by its terms the validity and construction of trust hwi is governed by the laws of state taxpayers represent that no person is treated as the owner of any portion of trust hwi under the provisions of of the code trust hwi owns and is the designated_beneficiary of policy a modified whole cc dom fi p 4-plr-110154-98 life second-to-die policy on the lives of h and w the face_amount of policy is dollar_figurex additionally policy contains a rider providing for an adjustable_benefit payable on the death of the second insured to die under policy the amount payable upon the death of the second insured to die is the sum of dollar_figurex and an adjustable insurance amount specified by the rider dollar_figurey at the time policy was issued adjusted for policy debt dividend credits and premiums in default or paid other than by a waiver benefit if any past the date of death of the second insured to die the cash_surrender_value of policy as of date was dollar_figurez taxpayers represent that partnership is a state general_partnership that was in existence prior to date taxpayers represent that partnership has filed its federal_income_tax returns as a partnership for all tax years that it has been in existence taxpayers further represent that through the year in which the proposed transaction is consummated partnership will not elect to be treated as other than a partnership under sec_301_7701-3 of the procedure and administration regulations taxpayers represent that the partners in partnership are trust hwr trust trust sec_3 and r taxpayers make the following representations concerning the partners of partnership h and w are the grantors of trust hwr both h and w have the power_to_revoke trust hwr and therefore both h and w are treated for income_tax purposes as the owners of the assets of trust hwr under sec_676 of the code sec_1 is the grantor of trust sec_1 has the power_to_revoke trust and therefore sec_1 is treated for income_tax purposes as the owner of the assets of trust under sec_676 and sec_2 and sec_2's spouse are the grantors of trust sec_2 contributed sec_2's partnership_interest in partnership to trust sec_2 under the terms of trust has an unrestricted right to withdraw any assets that sec_2 contributed to trust and therefore under sec_676 sec_2 is treated for income_tax purposes as the owner of the partnership_interest in partnership that sec_2 contributed to trust taxpayers also represent that partnership and taxpayers use the calendar_year as their taxable_year for federal_income_tax purposes additionally as of date rr taxpayers represent that trust hwr trust trust and sec_3 hold interests in partnership both capital and income equal to or greater than m percent taxpayers further represent that the interests of trust hwr trust trust and sec_3 in partnership will not be reduced before or during the year the proposed transaction is consummated below that held by the respective partners on date rr taxpayers represent that partnership is an operating real_estate partnership that owns and leases a commercial building taxpayers further represent that partnership does not own any life_insurance and will not before or during the year the proposed transaction is consummated date is less than a month prior to date rr cc dom fi p 4-plr-110154-98 trust hwi has paid the premiums of policy through date rr as a result of h and w making additional gifts to trust hwi taxpayers represent that h and w no longer intend to make such gifts and that without such gifts trust hwi will be unable to pay policy’s premiums taxpayers represent that they are willing to assume the obligation of paying policy’s premiums beginning with the next premium payment due on date they state that by assuming this obligation policy will remain in force so that the benefit of its indemnity will not be lost to taxpayers and trust hwi taxpayers further represent that in addition to partnership they are involved in n real_estate investment partnerships with h and w taxpayers state that on the death of the survivor of h and w trust hwi and taxpayers will require the liquidity of insurance proceeds to purchase loan or take such other action as may be necessary to preserve the various fractional and illiquid partnership interests formerly held by the decedents and i n this way liquidation partition and or business interruptions of one or more of the partnerships can be avoided the proposed transaction consists of taxpayers and trust hwi entering into a life_insurance purchase agreement lipa that is designed to maintain policy in force for the benefit of taxpayers and trust hwi taxpayers represent that under the terms of trust hwi and state statute sec_1 and sec_2 the trustees of trust hwi are authorized to enter into lipa lipa provides that in consideration of the payment of dollar_figurep a nominal amount and taxpayers’ obligation to timely pay all future premiums due under policy trust hwi will sell taxpayers an interest in policy specifically upon the death of the second insured to die the insurance proceeds of policy will be divided proportionately between trust hwi and taxpayers in the ratio that policy’s cash_surrender_value as of date bears to the cash_surrender_value on the day immediately preceding the death of the surviving insured other terms of lipa provide that trust hwi and taxpayers will be joint owners of policy and may in general jointly exercise all ownership rights under the terms of policy any dividends declared on policy or other increase in policy’s cash_surrender_value or death_benefits will be divided between trust hwi and taxpayers proportionately according to the ratio that policy’s cash_surrender_value on date bears to policy’s cash_surrender_value on the day immediately prior to the day the dividend is declared the cash_value is increased or the death_benefit is increased if policy i sec_3 for example assume policy’s cash_surrender_value on date is w its cash_surrender_value on the day immediately preceding the death of the surviving insured i sec_1 5w and that u is the amount payable upon the death of the surviving insured then under lipa trust hwi’s share of policy’s proceeds would be u while taxpayers’ share would be u cc dom fi p 4-plr-110154-98 surrendered prior to the death of the surviving insured the cash_surrender_value will be divided between trust hwi and taxpayers in the ratio that policy’s cash_surrender_value on date bears to policy’s cash_surrender_value on the day immediately preceding the surrender trust hwi and taxpayers agree not to take any_action with respect to policy that would in any way compromise or jeopardize either trust hwi’s or taxpayers’ proportionate share of policy’s cash_surrender_value also trust hwi and taxpayers further agree not to change policy’s beneficiary designation provisions so as to impair the rights of either party to receive the payments called for in lipa law and analysis sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 of the code provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee an exception to the general_rule of sec_101 of the code is provided in sec_101 when the life_insurance_contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases the general_rule of sec_101 will not affect the application of sec_101 to amounts received by the beneficiaries the term transfer for a valuable consideration is defined for purposes of sec_101 of the code in sec_1_101-1 of the income_tax regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy sec_1_101-1 further provides that the creation for value of an enforceable contractual right to receive all or a part of the proceeds of a policy may constitute a transfer for a valuable consideration of the policy or an interest thereof on the other hand sec_1_101-1 states that the pledging or assignment of a policy as collateral security is not a transfer for a valuable consideration of such policy or interest therein and sec_101 of the code is not applicable to amounts received by the pledgee or assignee with an exception not here relevant under sec_301_7701-3 of the procedure and administration regulations unless it elects otherwise an eligible_entity in an eligible_entity is defined in sec_301_7701-3 as a business_entity that is not classified as a corporation under sec_301_7701-2 and cc dom fi p 4-plr-110154-98 existence prior to date will have the same classification that the entity claimed under sec_301_7701-1 through as in effect prior to date lipa gives taxpayers the right to receive a portion of the proceeds of policy lipa is not a gratuitous transfer to taxpayers by trust hwi taxpayers have agreed to pay trust hwi dollar_figurep and to pay all of policy’s future premiums if trust hwi were forced to surrender policy because of h’s and w’s decision to stop paying premiums trust hwi would generally receive only policy’s cash_surrender_value which was dollar_figurez on date lipa affords trust hwi the opportunity to receive a greater amount at the death of the second of the insureds in other words because of taxpayers’ premium payments trust hwi will continue to have insurance protection on the lives of h and w albeit in an amount that decreases as the proportion of premiums_paid by taxpayers increases 197_fsupp_146 n d ala also supports treating taxpayers’ obligation to pay policy’s premiums as providing value to trust hwi for entering into lipa the plaintiffs in monroe shareholders in a corporation entered into an agreement with two other shareholders of the corporation concerning two policies on the life of one of the two other shareholders under the agreement plaintiffs agreed to pay two-thirds of the policies’ premiums and upon the death of the insured to purchase the shares of the insured and the other shareholder at a price set by the agreement the agreement further provided that the insurance policies were to be assigned to two trustees who would pay the proceeds upon the insured’s death to the insured’s estate and to the other selling shareholder as all or a portion of the agreed-upon purchase_price of the stock the court found that the proceeds of the policies were constructively received by the plaintiffs in exchange for a valuable consideration the payment of the premiums and the plaintiffs’ obligation to purchase the stock of the insured and the other shareholder accordingly the court held that the limitation of sec_101 of the code applied and that the plaintiffs were required to include in their gross incomes the amount of insurance proceeds they constructively received in excess of premiums_paid we conclude that under lipa there will be an absolute transfer for value to taxpayers of a right to receive all or a part of the proceeds of policy for purposes of sec_101 of the code trust hwi will have transferred an interest in policy to taxpayers for a valuable consideration under taxpayers’ representations partnership is a partnership for federal tax purposes and will remain such through the year in which the proposed transaction is consummated further taxpayers have represented that taxpayers and both of the insureds h and w are treated as partners in partnership for federal_income_tax purposes and will continue to be so treated through the year in which the proposed partnership is an eligible_entity 5an option to receive reduced paid-up insurance is also available under policy cc dom fi p 4-plr-110154-98 transaction is consummated thus the proposed transaction satisfies the requirements of sec_101 of the code and the general_rule of sec_101 will not affect the application of sec_101 to that portion of policy’s proceeds that the taxpayers will receive under lipa upon the death of the survivor of h and w conclusion the general_rule of sec_101 will not affect the application of sec_101 to that portion of the proceeds of policy payable to taxpayers under the proposed life_insurance purchase agreement caveat sec_1 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations specifically no opinion is expressed concerning whether policy qualifies as a life_insurance_contract as that term is defined in sec_7702 of the code specifically no opinion is expressed concerning the correctness of taxpayers’ representation that under the terms of trust hwi and state statute the trustees of trust hwi are authorized to enter into the proposed transaction specifically no opinion is expressed regarding the federal gift_tax consequences arising from taxpayers’ payment of policy’s premiums pursuant to the terms of lipa the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the taxpayers while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by cc dom fi p 4-plr-110154-98 donald j drees jr senior technician reviewer branch enclosure copy for sec_6110 purposes cc
